DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending with claims 12-17 being previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection. New art has been applied (below) to remedy the deficiencies of the prior art of record.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-9, 11, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maesani et al. US Publication 2017/0273590 (hereinafter Maesani).
Regarding claim 1, Maesani discloses an electrode (Figures 2-3) comprising: a sheet material having liquid permeability (element 2 which can be permeable as per [0063]); and a conductive coating material (element 3, also [0075]) penetrating into the sheet material and crossing the sheet material in a thickness direction of the sheet material to form a conductive portion (element 5 is the portion, see also Figures 2 and 6), wherein the conductive portion is continuous so that the sheet material has electrical conductivity in the thickness direction (Figure 2 which shows the conductive portion 5 as a unitary area, see also [0074]), wherein the conductive portion comprises an electrical conductor distributed in the conductive portion so that the sheet material has electrical conductivity in the thickness direction ([0076]-[0081] which details that the material can be made of conductive ink, gels, powders, or liquids with the associated conductive particles).
Regarding claim 2, Maesani discloses that the electrical conductor comprises carbon particles ([0076]).
Regarding claim 4, Maesani discloses a conductive layer disposed at a position overlapping the conductive portion on a surface of the sheet material (element 1).
Regarding claim 5, Maesani discloses that the conductive layer comprises a metal layer ([0058] which details several types of metals).
Regarding claim 6, Maesani discloses that the metal layer is a metal deposited layer (one of the options listed is a metal coated set of fibers which are deposited onto the fibers in order to make them conductive). In the alternate, “deposited” is a product by process limitation where the structure is identical and therefore meets the current limitation. See MPEP 2113 for further guidance.
Regarding claim 7, Maesani discloses that a metal material of the metal layer is one or more metal materials selected from a group consisting of gold, silver, copper, nickel, tin, aluminum, zinc, indium tin oxide, and titanium ([0058]).
Regarding claim 8, Maesani discloses that the sheet material is one or more members selected from a group consisting of a nonwoven fabric, a woven fabric, a knitted material, a paper, a synthetic resin net, and a metal net ([0063]).
Regarding claim 9, Maesani discloses a bioelectrode comprising the electrode according to claim 1 (as mentioned above), a conductive gel layer disposed on the conductive portion (given “portion” is not a specific area and is broad in nature, the conductive portion can be considered an area less than all of what is being shown as element 5, and the remainder that bleeds through and contacts skin is being considered the gel as claimed), and a lead wire electrically connected to the conductive portion (element 6).
Regarding claim 11, Maesani discloses that the bioelectrode is for measuring an electrocardiogram ([0002]).
Regarding claim 18, Maesani discloses that the conductive coating material comprises the electrical conductor and a dispersion medium ([0076]-[0080] which details the binder the conductive particles are dispersed within).
Regarding claim 20, Maesani discloses that the conductive coating (3) material crosses the sheet material in the thickness direction (2 at Figure 3) and reaches the conductive layer (1).
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maesani in view of Axelgaard et al. US Publication 2003/0220553 (hereinafter Axelgaard).
Regarding claim 3, Maesani teaches using carbon particles as the conductor but is silent on an alternate being silver chloride. Axelgaard teaches an ECG electrode that includes a conductor that is made of silver chloride ([0035] and element 18). It would
have been obvious to the skilled artisan before the effective filing date to utilize the
conductor material as taught by Axelgaard in lieu of the one utilized by Maesani as they (carbon and silver chloride) are art recognized equivalents of each other and would have performed equally well during use.
Regarding claim 19, Maesani discloses that the conductive coating material is an ink containing carbon particles ([0076] which details both ink and conductive carbon particles), however the ink is not details as including the carbon particles. Ink, gels, hydrogels, and polymers are art recognized equivalents for containing conductive particles such as the disclosed carbon particles for creating a conductive surface. Axelgaard specifically teaches that a conductive coating can include conductive particles made of carbon dispersed into a conductive ink ([0035]). It would have been obvious to the skilled artisan before the effective filing date to utilize the carbon particles within the ink taught by Axelgaard on the device of Maesani as the media for containing them are known art recognized equivalents. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maesani in view of Gadsby et al. US Publication 2008/0082153 (hereinafter Gadsby).
Regarding claim 10, Maesani discloses a conductive layer disposed on the conductive portion between the conductive portion and the conductive gel layer (element 1, which sits in the middle of portion 5 and below the gel layer as detailed in claim 9 above), wherein the lead wire is electrically connected to the conductive portion or the conductive layer (element 6), but is silent on the addition of a silver chloride layer.
Gadsby teaches a stimulation electrode that includes a conductive coating (element 10), a silver chloride layer disposed on the conductive layer (element 20). Silver-silver chloride layers as part of an electrode are the gold standard for electrodes and as such, the skilled artisan before the effective filing date would have found it obvious to utilize such a layer as taught by Gadsby with the conductive layers of Maesani in order to reduce impedance as is known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794